Citation Nr: 1723261	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for GERD.

This case was last before the Board in July 2016, where the Board remanded it for further development.  The RO continued the denial of the Veteran's claim, as reflected in the December 2016 supplemental statement of the case, and returned the claim to the Board for further appellate review.

In February 2009, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's gastroesophageal reflux disease (GERD) is related to his active military service, to include as secondary to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD, to include as secondary to the Veteran's service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2007.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case in October 2008, as well as an SSOC in November 2010, January 2016, and December 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA treatment records, private medical records, and his contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Further, the Veteran was provided with a VA examination in February 2010 and December 2015.  An addendum opinion was obtained in September 2016.  Review of the examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that there was substantial compliance with the Board's July 2016 remand instructions.  Specifically, the RO first obtained an addendum medical opinion addressing whether the Veteran's GERD is aggravated by his service-connected diabetes mellitus, type II.  Thereafter, the matter was readjudicated in a December 2016 SSOC, as directed by the Board.  Thus, there was substantial compliance with the prior Board remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Further, regulations provide that additional disability resulting from aggravation of a nonservice-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310(a).  See 38 C.F.R. § 3.310(b) (stating that aggravation of a nonservice-connected disability may be found with any increase in severity); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (finding that when secondary aggravation is found, a veteran "shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.").  Thus, when secondary service connection is established, the secondary disability shall be considered a part of the original disability.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

II.  Service Connection for GERD

The Veteran seeks service connection for GERD.  He argues that his current disability is related to his service-connected diabetes mellitus, type II.  Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against his claim and the appeal will be denied.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  Here, a current diagnosis of GERD has been established.  See December 2015 VA examination.  Therefore, the Veteran has satisfied the first element of service connection.

As previously mentioned, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.

Certain chronic diseases are subject to presumptive service connection if they manifest to a compensable degree within one year of separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.309.  In this case, the Veteran was diagnosed with GERD in October 1996.  See December 2015 VA Examination.  However, GERD is not considered to be a "chronic disease" under 38 C.F.R. § 3.309.  Therefore, service connection on a presumptive basis, or based on continuity of symptomatology, is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (finding that the theory of continuity of symptomatology can only be used in cases involving disorders explicitly recognized as "chronic" under 38 C.F.R.§ 3.309(a)).

Further, although VA has previously conceded the Veteran's exposure to herbicides based on his combat experiences in Vietnam, the Board notes that GERD is not on the presumptive list of diseases associated with herbicide exposure.  38 C.F.R. § 3.309 (e).  Therefore, the herbicide presumption does not apply to the Veteran.

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Regarding direct incurrence, the Veteran's STRs do not show any evidence of complaints, treatment, or diagnosis of GERD, or its associated symptoms.  On his January 1970 separation examination, he specifically denied a history of pain or pressure in chest, palpitation or pounding heart, frequent indigestion and, more generally, stomach, liver, or intestinal trouble.

A September 1996 private medical record shows that the Veteran reported having acid reflux symptoms and the doctor provided an assessment of "probable GERD."  During a follow-up appointment in October 1996, the Veteran was diagnosed with GERD.  Again, the Veteran's active duty ended in January 1970.  This lengthy period without treatment for the disability tends to weigh against a finding of in-service onset.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by absence of medical treatment of claimed disorder for many years after discharge).

As stated above, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.

The Veteran was provided with a VA examination in February 2010.  Following a review of the claims file and physical examination of the Veteran, the VA examiner determined that the Veteran's GERD was caused by or a result of his active military service.  However, in November 2015, the Board found that this medical opinion was inadequate.  The examiner reasoned that the Veteran has a history of esophageal cancer and, following an esophagectomy, had a gastric pull through procedure in 2007.  The examiner indicated that GERD is a well-known residual of this procedure.  However, in providing a positive nexus opinion pertaining to the relationship between the Veteran's esophageal cancer and his GERD, the examiner relied on an inaccurate factual basis and mistakenly assumed that the Veteran was service-connected for esophageal cancer.  As a result, the Board rejected the medical opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Veteran was provided with a VA examination in December 2015.  Following a review of the claims file and physical examination of the Veteran, the VA examiner opined that the Veteran's GERD was less likely than not (less than 50 percent probability) incurred in or caused by his active military service.  In support of this determination, the examiner reasoned that the Veteran's STRs did not reveal the onset of GERD while on active military service.  Further, the examiner noted that there is no medical evidence of ongoing treatment for GERD one year after discharge from active military service and indicated that the Veteran was diagnosed with GERD in 1996, which was years after his separation from active service.

The Board notes that the December 2015 VA medical opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  The opinion is based on reliable principles and is supported by other evidence.  The Board recognizes that while the examiner did not indicate the specific etiology of the Veteran's GERD, a VA examiner is not required to provide the specific etiology of a medical condition.  The examiner was asked to provide an opinion as to the likelihood that the Veteran's GERD began during service or was otherwise related to service.  The examiner provided the requested opinion, indicating that "the Veteran's GERD was less likely than not caused by or incurred in military service."

On review of the entirety of the lay and medical evidence, the Board finds that service connection for GERD on a direct basis must be denied as the preponderance of the evidence is against the claim.  The evidence of record establishes that GERD did not develop until more than 25 years had elapsed after the Veteran's separation from active service.  As noted above, no presumption of service connection is applicable for GERD, and the evidence demonstrates that service connection based on continuity of symptomatology is not warranted in this case.  38 U.S.C.A. §§ 1112, 1116; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331.  For all of these reasons, service connection on a direct basis is not warranted for GERD.

The Board will now address secondary service connection.

As noted above, a current diagnosis of GERD has been established.  Therefore, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for diabetes mellitus, type II.  Thus, the Veteran has satisfied the second element of secondary service connection.

As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.

On VA examination in February 2010, following a review of the claims file and physical examination of the Veteran, the VA examiner determined that the Veteran's GERD was not caused by or a result of his diabetes mellitus, type II.  The examiner reasoned that the Veteran had GERD prior to his diagnosis of diabetes mellitus, type II, in June 2005.  The examiner also indicated that there is no clinical diagnosis of gastroparesis.  However, in November 2015, the Board found that this medical opinion was inadequate, because the examiner failed to adequately address the issue of aggravation regarding the Veteran's nonservice-connected GERD and his service-connected diabetes mellitus, type II.  The Board recognizes that when VA undertakes to obtain a VA examination, it must ensure that the examination and opinion therein are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the February 2010 VA medical opinion is of diminished probative value.

The Veteran was provided with a VA examination in December 2015.  The examiner opined that it was less likely than not that the Veteran's GERD was proximately due to his service-connected diabetes mellitus, type II.  The rationale provided was that the Veteran was diagnosed with GERD in 1996, which is long before he was diagnosed with diabetes in 2005.  The examiner further opined that it was less likely than not that the Veteran's GERD was aggravated beyond its normal course by his diabetes.  However, in July 2016, the Board found that this medical opinion was inadequate, because the examiner mistakenly discussed the fact that the Veteran's diabetes was not aggravated by his GERD since his diabetes had been under good control as evidenced by test results even before the Veteran's surgery for esophageal dysplasia.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

An addendum medical opinion was obtained in September 2016.  The examiner determined that the Veteran's GERD was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected diabetes mellitus, type II.  The examiner stated that diabetes does not cause GERD.  Further, the examiner indicated that the Veteran was diagnosed with GERD prior to any claimed diabetes condition or lab values that fit the diagnostic criteria for diabetes.  The examiner also determined that it was not at least as likely as not that the Veteran's GERD was aggravated by his service-connected diabetes mellitus, type II.  The examiner indicated that the Veteran's blood sugars and A1C have all been under good control/normal and reasoned that normal blood sugars/A1Cs have not aggravated the Veteran's GERD.  The examiner noted that the Veteran reported his GERD worsening after a surgical procedure to his esophagus.  However, the examiner stated that there has been no aggravation of GERD by the Veteran's normal lab values.  The examiner further noted that the Veteran does not require any medication for diabetes and that it was less likely than not that the Veteran's GERD is aggravated beyond its natural progression by his diabetes mellitus.

The Board notes that the September 2016 VA medical opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  The opinion is based on reliable principles and is supported by other evidence.

Based on the foregoing evidence of record, the Board finds that service connection for GERD on a secondary basis, is not warranted, because the preponderance of the evidence is against the claim.  The VA examiners clearly reviewed the STRs and other evidence in the claims file.  They provided medical opinions that are supported by and consistent with the evidence of record.  Consequently, service connection on a secondary basis for GERD is not warranted.

The Board acknowledges the Veteran's testimony is September 2009 discussing a medical study that addressed a relationship between gastroparesis and diabetes, indicating that "because of the diabetes, the digestion of food in the stomach is delayed and does cause a reflux of acid of the esophagus."  See September 2009 Board Hearing Testimony, page 6.  However, the above testimony does not fall within one of the areas in which a layperson may competently give medical testimony.  Specifically, the Board notes that hearsay medical evidence, such as is offered in this case, does not constitute competent medical evidence (e.g., when a claimant states anecdotally that a physician previously expressed an opinion, but there is no supporting evidence in the record).  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, even if the aforementioned medical study did not constitute hearsay medical evidence and was of record, the Board notes that the February 2010 VA examiner indicated that there is no clinical diagnosis of gastroparesis.

The Board recognizes that the Veteran is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno, 6 Vet. App. at 469.  However, while the Veteran has attempted to establish a nexus through his own lay assertions, he is not competent to offer an opinion as to the etiology of GERD due to the medical complexity of the matter involved.  Gastrointestinal disorders require specialized training for a determination as to diagnosis and causation, and therefore fall outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and his active service.  See Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against a finding that the Veteran's GERD is etiologically related to service, to include as secondary to his service connected diabetes mellitus, type II, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for GERD, to include as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


